DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/16/2021.
Claim(s) 5 and 6 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-4 and 7-10 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 and 7-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Pasquale et al. US 20100240377.

As to claim 1:
De Pasquale et al. discloses:
A radio communication apparatus comprising a processor and a memory, wherein the processor is configured to 
specify a plurality of time periods in which communication with a network is restricted,
(“Restriction can be implemented in the range X.sub.range of the access classes from 0 to 9, within the access class restriction interval T.sub.R instead of applying control to all subscribers. This Access Class barring is indicated in the System Information messages, forbidding the network access to the mobiles with the indicated AC. According to the 3GPP specs, when an AC is forbidden, the mobiles which SIM/USIM has said AC will not even start the PRACH procedure, meaning that will not try to access the network (therefore not increasing the network load in terms of RRC messages, RB assignment and overall network traffic).”; De Pasquale et al.; 0078)
(“The operator shall be able to define two different modes of operation: [0080] Mode 1: Restriction applies immediately to all the access classes defined within the range X.sub.range. [0081] Mode 2: Restriction applies sequentially in the access classes defined in the range X.sub.range, during the restriction interval T.sub.R. This sequence is set by an X percentage of restriction from 0% to 100% with 10% step, called X.sub.start. For example, if 10 access classes are defined in the range X.sub.range, 10% is one access class, 20% is two access classes and 100% is all access classes. This means that during T.sub.R seconds (or minutes), if X=20%, Access classes 0 and 1 will be forbidden, than in next T.sub.R period the mobiles whose SIM/USIM have AC 0 and 1 will be able to start PRACH procedure again, whist AC 2 and 3 will be forbidden, meaning that 
(“In 3GPP standard 25.331, chapter 8.5.13, a mapping between Access Class (AC) and Access Service Class (ASC) shall be indicated by the information element "AC-to-ASC mapping" in System Information Block type 5 or System Information Block type 5bis.”; De Pasquale et al.; 0092)
(“The PRACH resources (i.e. access slots and preamble signatures), may be divided between different Access Service Classes in order to provide different priorities of RACH usage.”; De Pasquale et al.; 0094)
(where
“T.sub.R”/”next T.sub.R”/”PRACH resources...may be divided” maps to “plurality of time periods”,
“forbidden” maps to “restricted”
“network” maps to “network”,
“mobiles” maps to “communication apparatus”,

perform control in the plurality of time periods to restrict the communication with the network,
(where
“This means that during T.sub.R seconds (or minutes), if X=20%, Access classes 0 and 1 will be forbidden”/”will not try to access the network”/”next T.sub.R” maps to “perform control in the plurality of time periods to restrict the communication with the network”, where “T.sub.R”/”next “T.sub.R” maps to “plurality of time periods”, “forbidden”/”not try to access” maps to “restrict”, “if X=20%, Access classes 0 and 1 will be forbidden” maps to “perform control”

receive, from the network, information associating each of a plurality of probability thresholds for restricting transmission to the network and each of the plurality of time periods and
(“Access Service Classes shall be numbered in the range 0&lt;=i&lt;=NumASC&lt;=7 (i.e. the maximum number of ASCs is 8). An ASC is defined by an identifier, i, that defines a certain partition of the PRACH resources and an associated persistence value Pi. A set of ASC parameters consists of "NumASC+1" such parameters (i, Pi), i=0, . . . , NumASC.”; De Pasquale et al.; 0095)
(“PRACH partitions shall be established using the information element "PRACH partitioning". The persistence values Pi to be associated with each ASC shall be derived from the dynamic persistence level N=1, . . . , 8 which is broadcast in System Information Block 7, and the persistence scaling factors s.sub.i, broadcast in System Information Block Type 5 or System Information Block type 5bis and possibly also in System Information Block Type 6”; De Pasquale et al.; 0096)
(“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly 
(where
“An ASC is defined by an identifier, i, that defines a certain partition of the PRACH resources and an associated persistence value Pi.”/” PRACH partitions shall be established using the information element "PRACH partitioning". The persistence values Pi to be associated with each ASC shall be derived from the dynamic persistence level N=1, . . . , 8 which is broadcast in System Information Block 7, and the persistence scaling factors s.sub.i, broadcast in System Information Block Type 5” maps to “receive, from the network, information associating each of a plurality of probability thresholds ...and each of the plurality of time periods”, where “broadcast” maps to “receive”, “System Information Block 7”/”dynamic persistence level” maps to “information”, “persistence value Pi”/”persistence probability value” maps to “probability thresholds”, “Pi to be associated with each ASC shall be derived from the dynamic persistence level” maps to “associating each”, where "AC-to-ASC mapping" indicates “ASC” is mapped to “AC”, therefore “ASC” is also mapped to the “resources” of “AC” which maps to “each of the plurality of time periods”,
“he persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen “plurality of probability thresholds for restricting transmission”, where “transmission is deferred” maps to “restricting transmission”, “Pi” maps to “plurality of probability thresholds”

determine whether or not to transmit data to the network in one time period of the plurality of time periods on a basis of the information, wherein 
(“In FIG. 3 it is shown the timing relationship in the PRACH channel. There are 15 slots and every user repeats a PRACH preamble until it gets an Acquisition Indicator to transmit the message part.”; De Pasquale et al.; 0099)
(where
“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 ms”/”transmit the message part”/”The PRACH resources (i.e. access slots and preamble signatures), may be divided between different Access Service Classes in order to provide different priorities of RACH usage.”/”persistence values Pi to be associated with each ASC shall be derived from the dynamic persistence “determine whether or not to transmit data to the network in one time period of the plurality of time periods on a basis of the information”, where “If” maps to “determine whether or not”, “PRACH transmission”/”message part” maps to “transmit data”, “PRACH resources...divided” maps to “in one time period of the plurality of time periods”, “derived from the dynamic persistence level” maps to “on the basis of the information”,

the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first one time period, on the basis of a result of comparison between the random number and the probability threshold.
(where
“processor” is considered as required for operation,
“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 ms” maps to “the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first one time period, on the basis of a result of comparison between the random number and the probability threshold”, where “draws a number r randomly” maps to “generate a random number”, “If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred” maps to “whether or not to transmit the data to the network in the first one time period, on the basis of a result of comparison between the random number and the probability threshold”, where “If r.ltoreq.Pi” maps to “comparison between”, “initiated”/”deferred” maps to “whether or not”, “transmission” maps to “transmit”

De Pasquale et al. teaches performing division of PRACH resource time intervals by access class, mapping access classes to access service class, providing association information for associating a persistence probability value with a dynamic persistence level which is broadcast in system information and performing determination as to whether to transmit in the divided PRACH resource time intervals based on generating a random number comparing the random number with the persistence probability value in order to determine whether to transmit a message or not.

As to claim 2:
De Pasquale et al. discloses:
The radio communication apparatus, wherein the processor is configured to specify a second time period in which the communication with the network is allowed, and

perform the communication in the second time period without performing the communication in the one time period.
(“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 ms, then a new random experiment is performed, and so on, until r.ltoreq.Pi.”; De Pasquale et al.; 0098)

As to claim 3:
De Pasquale et al. discloses:
The radio communication apparatus, wherein the processor is configured to transmit data to the network in the one time period, when an allowable delay time for the data that is to be transmitted to the network elapses in the time period.
(“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 ms, then 
(where
The two “AC0, 1 Restriction” time periods as noted in FIG. 1 map to “one time period”, “deferred by 10 ms” maps to “allowable delay time”

As to claim 9:
De Pasquale et al. discloses:
A processor for controlling a radio communication apparatus, wherein the processor is configured to
specify a plurality of time periods in which communication with a network is restricted,
(“Restriction can be implemented in the range X.sub.range of the access classes from 0 to 9, within the access class restriction interval T.sub.R instead of applying control to all subscribers. This Access Class barring is indicated in the System Information messages, forbidding the network access to the mobiles with the indicated AC. According to the 3GPP specs, when an AC is forbidden, the mobiles which SIM/USIM has said AC will not even start the PRACH procedure, meaning that will not try to access the network (therefore not increasing the network load in terms of RRC messages, RB assignment and overall network traffic).”; De Pasquale et al.; 0078)
(“The operator shall be able to define two different modes of operation: [0080] Mode 1: Restriction applies immediately to all the access classes defined 
(“In 3GPP standard 25.331, chapter 8.5.13, a mapping between Access Class (AC) and Access Service Class (ASC) shall be indicated by the information element "AC-to-ASC mapping" in System Information Block type 5 or System Information Block type 5bis.”; De Pasquale et al.; 0092)
(“The PRACH resources (i.e. access slots and preamble signatures), may be divided between different Access Service Classes in order to provide different priorities of RACH usage.”; De Pasquale et al.; 0094)
(where
“T.sub.R”/”next T.sub.R”/”PRACH resources...may be divided” maps to “plurality of time periods”,
“forbidden” maps to “restricted”
“network” maps to “network”,
“communication apparatus”,

perform control in the plurality of time periods to restrict the communication with the network,
(where
“This means that during T.sub.R seconds (or minutes), if X=20%, Access classes 0 and 1 will be forbidden”/”will not try to access the network”/”next T.sub.R” maps to “perform control in the plurality of time periods to restrict the communication with the network”, where “T.sub.R”/”next “T.sub.R” maps to “plurality of time periods”, “forbidden”/”not try to access” maps to “restrict”, “if X=20%, Access classes 0 and 1 will be forbidden” maps to “perform control”

receive, from the network, information associating each of a plurality of probability for restricting transmission to the network and each of the plurality of time periods
(“Access Service Classes shall be numbered in the range 0&lt;=i&lt;=NumASC&lt;=7 (i.e. the maximum number of ASCs is 8). An ASC is defined by an identifier, i, that defines a certain partition of the PRACH resources and an associated persistence value Pi. A set of ASC parameters consists of "NumASC+1" such parameters (i, Pi), i=0, . . . , NumASC.”; De Pasquale et al.; 0095)
(“PRACH partitions shall be established using the information element "PRACH partitioning". The persistence values Pi to be associated with each ASC 
(“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 ms, then a new random experiment is performed, and so on, until r.ltoreq.Pi.”; De Pasquale et al.; 0098)
(where
“An ASC is defined by an identifier, i, that defines a certain partition of the PRACH resources and an associated persistence value Pi.”/” PRACH partitions shall be established using the information element "PRACH partitioning". The persistence values Pi to be associated with each ASC shall be derived from the dynamic persistence level N=1, . . . , 8 which is broadcast in System Information Block 7, and the persistence scaling factors s.sub.i, broadcast in System Information Block Type 5” maps to “receive, from the network, information associating each of a plurality of probability thresholds ...and each of the plurality of time periods”, where “broadcast” maps to “receive”, “System Information Block “information”, “persistence value Pi”/”persistence probability value” maps to “probability thresholds”, “Pi to be associated with each ASC shall be derived from the dynamic persistence level” maps to “associating each”, where "AC-to-ASC mapping" indicates “ASC” is mapped to “AC”, therefore “ASC” is also mapped to the “resources” of “AC” which maps to “each of the plurality of time periods”,
“he persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 m” maps to “plurality of probability thresholds for restricting transmission”, where “transmission is deferred” maps to “restricting transmission”, “Pi” maps to “plurality of probability thresholds”

determine whether or not to transmit data to the network in one time period of the plurality of time periods on a basis of the information, wherein
(“In FIG. 3 it is shown the timing relationship in the PRACH channel. There are 15 slots and every user repeats a PRACH preamble until it gets an Acquisition Indicator to transmit the message part.”; De Pasquale et al.; 0099)
(where
“determine whether or not to transmit data to the network in one time period of the plurality of time periods on a basis of the information”, where “If” maps to “determine whether or not”, “PRACH transmission”/”message part” maps to “transmit data”, “PRACH resources...divided” maps to “in one time period of the plurality of time periods”, “derived from the dynamic persistence level” maps to “on the basis of the information”,

the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the one time period, on the basis of a result of comparison between the random number and the probability threshold.

(where

“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 ms” maps to “the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first one time period, on the basis of a result of comparison between the random number and the probability threshold”, where “draws a number r randomly” maps to “generate a random number”, “If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred” maps to “whether or not to transmit the data to the network in the first one time period, on the basis of a result of comparison between the random number and the probability threshold”, where “If r.ltoreq.Pi” maps to “comparison between”, “initiated”/”deferred” maps to “whether or not”, “transmission” maps to “transmit”

De Pasquale et al. teaches performing division of PRACH resource time intervals by access class, mapping access classes to access service class, providing association information for associating a persistence probability value with a dynamic persistence level which is broadcast in system information and performing determination as to whether to transmit in the divided PRACH 

As to claim 10:
De Pasquale et al. discloses:
A control method of a radio communication apparatus comprising:
specifying, by the radio communication apparatus, a plurality of time periods in which communication with a network is restricted;
 (“Restriction can be implemented in the range X.sub.range of the access classes from 0 to 9, within the access class restriction interval T.sub.R instead of applying control to all subscribers. This Access Class barring is indicated in the System Information messages, forbidding the network access to the mobiles with the indicated AC. According to the 3GPP specs, when an AC is forbidden, the mobiles which SIM/USIM has said AC will not even start the PRACH procedure, meaning that will not try to access the network (therefore not increasing the network load in terms of RRC messages, RB assignment and overall network traffic).”; De Pasquale et al.; 0078)
(“The operator shall be able to define two different modes of operation: [0080] Mode 1: Restriction applies immediately to all the access classes defined within the range X.sub.range. [0081] Mode 2: Restriction applies sequentially in the access classes defined in the range X.sub.range, during the restriction interval T.sub.R. This sequence is set by an X percentage of restriction from 0% 
(“In 3GPP standard 25.331, chapter 8.5.13, a mapping between Access Class (AC) and Access Service Class (ASC) shall be indicated by the information element "AC-to-ASC mapping" in System Information Block type 5 or System Information Block type 5bis.”; De Pasquale et al.; 0092)
(“The PRACH resources (i.e. access slots and preamble signatures), may be divided between different Access Service Classes in order to provide different priorities of RACH usage.”; De Pasquale et al.; 0094)
(where
“T.sub.R”/”next T.sub.R”/”PRACH resources...may be divided” maps to “plurality of time periods”,
“forbidden” maps to “restricted”
“network” maps to “network”,
“mobiles” maps to “communication apparatus”,

performing, by the radio communication apparatus, control in the plurality of time periods to restrict the communication with the network,
(where
“This means that during T.sub.R seconds (or minutes), if X=20%, Access classes 0 and 1 will be forbidden”/”will not try to access the network”/”next T.sub.R” maps to “perform control in the plurality of time periods to restrict the communication with the network”, where “T.sub.R”/”next “T.sub.R” maps to “plurality of time periods”, “forbidden”/”not try to access” maps to “restrict”, “if X=20%, Access classes 0 and 1 will be forbidden” maps to “perform control”

receiving, from the network, information associating each of a plurality of probability thresholds for restricting transmission to the network and each of the plurality of time periods
 (“Access Service Classes shall be numbered in the range 0&lt;=i&lt;=NumASC&lt;=7 (i.e. the maximum number of ASCs is 8). An ASC is defined by an identifier, i, that defines a certain partition of the PRACH resources and an associated persistence value Pi. A set of ASC parameters consists of "NumASC+1" such parameters (i, Pi), i=0, . . . , NumASC.”; De Pasquale et al.; 0095)
(“PRACH partitions shall be established using the information element "PRACH partitioning". The persistence values Pi to be associated with each ASC shall be derived from the dynamic persistence level N=1, . . . , 8 which is broadcast in System Information Block 7, and the persistence scaling factors 
(“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 ms, then a new random experiment is performed, and so on, until r.ltoreq.Pi.”; De Pasquale et al.; 0098)
(where
“An ASC is defined by an identifier, i, that defines a certain partition of the PRACH resources and an associated persistence value Pi.”/” PRACH partitions shall be established using the information element "PRACH partitioning". The persistence values Pi to be associated with each ASC shall be derived from the dynamic persistence level N=1, . . . , 8 which is broadcast in System Information Block 7, and the persistence scaling factors s.sub.i, broadcast in System Information Block Type 5” maps to “receive, from the network, information associating each of a plurality of probability thresholds ...and each of the plurality of time periods”, where “broadcast” maps to “receive”, “System Information Block 7”/”dynamic persistence level” maps to “information”, “persistence value Pi”/”persistence probability value” maps to “probability thresholds”, “Pi to be “associating each”, where "AC-to-ASC mapping" indicates “ASC” is mapped to “AC”, therefore “ASC” is also mapped to the “resources” of “AC” which maps to “each of the plurality of time periods”,
“he persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH transmission, having received the necessary system information for the chosen PRACH and established the relevant Pi, the terminal draws a number r randomly between 0 and 1. If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred by 10 m” maps to “plurality of probability thresholds for restricting transmission”, where “transmission is deferred” maps to “restricting transmission”, “Pi” maps to “plurality of probability thresholds”

determining whether or not to transmit data to the network in one time period of the plurality of time periods on a basis of the information, wherein

(“In FIG. 3 it is shown the timing relationship in the PRACH channel. There are 15 slots and every user repeats a PRACH preamble until it gets an Acquisition Indicator to transmit the message part.”; De Pasquale et al.; 0099)
(where
“The persistence probability value controls the timing of RACH transmissions at the level of radio frame intervals. When initiating RACH “determine whether or not to transmit data to the network in one time period of the plurality of time periods on a basis of the information”, where “If” maps to “determine whether or not”, “PRACH transmission”/”message part” maps to “transmit data”, “PRACH resources...divided” maps to “in one time period of the plurality of time periods”, “derived from the dynamic persistence level” maps to “on the basis of the information”,

in determining whether or not to transmit data to the network, a random number is generated and it is determined whether or not to transmit the data to the network in the time period, on the basis of a result of comparison between the random number and the probability threshold.

(where
“processor” is considered as required for operation,
“the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first one time period, on the basis of a result of comparison between the random number and the probability threshold”, where “draws a number r randomly” maps to “generate a random number”, “If r.ltoreq.Pi, the physical layer PRACH transmission procedure is initiated. Otherwise, the initiation of the transmission is deferred” maps to “whether or not to transmit the data to the network in the first one time period, on the basis of a result of comparison between the random number and the probability threshold”, where “If r.ltoreq.Pi” maps to “comparison between”, “initiated”/”deferred” maps to “whether or not”, “transmission” maps to “transmit”

De Pasquale et al. teaches performing division of PRACH resource time intervals by access class, mapping access classes to access service class, providing association information for associating a persistence probability value with a dynamic persistence level which is broadcast in system information and performing determination as to whether to transmit in the divided PRACH resource time intervals based on generating a random number comparing the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pasquale et al. US 20100240377 in view of Susitaival US 20120281531.

As to claim 4:
De Pasquale et al. discloses:
	receive, from the network, information including at least one of a first information element for specifying the plurality of time periods and ...
specify the plurality of time periods on a basis of at least one of the first information element and ....
(“Restriction can be implemented in the range X.sub.range of the access classes from 0 to 9, within the access class restriction interval T.sub.R instead of applying control to all subscribers. This Access Class barring is indicated in the System Information messages, forbidding the network access to the mobiles with 

De Pasquale et al. as described above does not explicitly teach:
a second information element for specifying a second time period in which the communication with the network is allowed, and
the second information element

However, Susitaival further teaches an EAB capability which includes:
a second information element for specifying a second time period in which the communication with the network is allowed, and
the second information element
(“An Extended Access Barring (EAB) mechanism is described for LTE Rel-10 in TS 22.011. The EAB mechanism can be used to control UE-originating access attempts by UEs configured with EAB, e.g., if there is congestion in the radio access network or the core network. When a determination is made that a network load or network congestion needs to be reduced, limited, or regulated one or more eNodeBs broadcast EAB information to the UEs in a specific area. In an example embodiment, delay-tolerant MTC devices are configured with this EAB mechanism along with UEs, and EAB information is broadcast by the 
(“Accordingly, the radio terminal determines that it will use access resources allocated to its given access class at given time periods which differ from those access resources allocated to other access classes. A mapping between an access resource and an access class may be static, such as for example in the RRC protocol specification TS 36.331 and TS 25.331. Alternatively, the mapping can be dynamic and indicated in the broadcast information.”; Susitaival; 0031)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the EAB capability of Susitaival et al. into De Pasquale et al. By modifying the messaging of Pasquale et al. to include the EAB capability as taught by the messaging of Susitaival et al., the benefits of guaranteed accessibility (De Pasquale et al.; 0009) with reduced load (Susitaival; 0006) are achieved.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pasquale et al. US 20100240377 in view of Li et al. US 20140148169 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 7:
De Pasquale et al. as described above does not explicitly teach:
select a network operator from a plurality of network operators, on a basis of information associating a network operator and a time period, and
determine to transmit data to a network managed by the selected network operator. 

However, Li et al. further teaches a connection capability which includes:
select a network operator from a plurality of network operators, on a basis of information associating a network operator and a time period, and
determine to transmit data to a network managed by the selected network operator. 
(“For instance, the end user device 110 can monitor the number of consecutive failed RRC requests that have been sent to a first cell and also monitor the time period over which these failed consecutive RRC connection requests were sent. If the failed consecutive RRC connection requests satisfy cell barring thresholds then the end user device 110 can prevent RRC connection requests from being transmitted to the first cell (e.g., a first server of the first cell), such as over a pre-determined time period, while enabling the end 
(“when the cell barring threshold is satisfied, the end user device can perform cell barring such that one or more subsequent RRC connection requests are transmitted to a second cell, such as based on a cell selection process performed by the end user device. In one or more embodiments, the cell barring can be performed for a pre-determined time period such that the end user device can send another RRC connection request to the first cell after expiration of the pre-determined time period.”; Li et al.; 0010)
(where 
“first server” maps to “a network operator”,
“pre-determined time period” maps to “time period”,
“first cell” maps to “network”,
“another RRC connection request” maps to “data”
)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the connection capability of Li et al. into De Pasquale et al. By modifying the messaging of Pasquale et al. to include the connection capability as taught by the messaging of Li et al., the benefits of guaranteed accessibility (De Pasquale et al.; 0009) with overload alleviation (Li et al.; 0018) are achieved.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pasquale et al. US 20100240377 in view of Dabbiere et al. US 20140004832 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 8:
De Pasquale et al. as described above does not explicitly teach:
wherein the processor is configured to determine whether or not to transmit data to the network in the first time period, on a basis of information associating a predetermined value based on a use fee and a time period.

However, Dabbiere et al. further teaches a cost capability which includes:
wherein the controller is configured to determine whether or not to transmit data to the network in the first time period, on a basis of information associating a predetermined value based on a use fee and a time period.
(“In some embodiments, compliance and management rules may be used to aid in the reduction of telecommunications expenses. For example, roaming and/or international data usage charges may be reduced by controlling the network traffic. Traffic rules may comprise usage and/or cost caps for a given time period, such as a daily or monthly basis, or for a predefined duration, such as during a particular travel period. For example, compliance rules may allow unlimited retrieval and sending of company email during an international trip, but restrict web traffic for the same period. Other compliance rules may comprise 
(where
“Traffic rules may comprise usage and/or cost caps for a given time period, such as a daily or monthly basis, or for a predefined duration, such as during a particular travel period”/”restrict web traffic for the same period” maps to “wherein the controller is configured to determine whether or not to transmit data to the network in the first time period, on a basis of information associating a predetermined value based on a use fee and a time period”, where “Traffic rules”/travel” maps to “predetermined value”, “given time period”/”particular travel period” maps to “first time period”, “usage and...cost caps” maps to “based on a use fee”, “daily or monthly basis” maps to “time period”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cost capability of Dabbiere et al. into De Pasquale et al. By modifying the processing of De Pasquale et al. to include the cost capability as taught by the processing of Dabbiere et al., the benefits of of guaranteed accessibility (De Pasquale et al.; 0009) with reduced charges (Dabbiere et al.; 0012) are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.